Citation Nr: 0323983	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-09 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
facial and dental injuries sustained while in pursuit of a 
program of Department of Veterans Affairs (VA) vocational 
rehabilitation.


REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from July 1978 to November 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
VA Regional Office in Sioux Falls, South Dakota, which denied 
the benefit sought on appeal.

This matter was previously before the Board and was denied in 
a decision dated in October 2000.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2001 Order, the Court vacated 
the Board's October 2000 decision and remanded the matter to 
the Board for development consistent with the Appellee's 
Motion for Remand and to Stay Proceedings (Appellee's 
Motion).  

In May 2002, the Board once again denied the veteran's claim.  
The veteran once again appealed to the Court.  In December 
2002, the VA General Counsel filed another Appellee's Motion 
requesting that the veteran's claim be remanded.  In February 
2003, the Court ordered that the Board's May 2002 decision be 
vacated and remanded.


REMAND

During the course of veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The VCAA requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Both of the Court's remands, each of which was at the behest 
of representatives of the Secretary of Veterans Affairs, 
focused exclusively on the responsibilities of VA in general 
and the Board in particular with respect to the VCAA.  It is 
clear that representatives of the Secretary do not believe 
that the veteran has received adequate notice under the VCAA.  
See the December 2002 Appellee's Motion for remand:  "the 
documents referenced by the Board 's [May 2002] discussion 
fail to reflect compliance with the requirements set forth in 
Quartuccio and Charles."  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should provide the veteran with a 
VCAA notice letter that informs him of 
what evidence he is responsible for 
obtaining and what evidence VA will 
obtain.  Based on the response of the 
veteran, VBA should appropriately develop 
and readjudicate the veteran's claim.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VBA.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




